DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-28, 30-32, and 34-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-8 and 12-13 of U.S. Patent No. 10,791,781 in view of Barthelmess (US PGPub. No. 2009/0029075).  
Instant claim 21 and claim 4 of the ‘781 patent both recite a decorative tree system comprising a tree trunk, a receiving limb stub, and a branch.
Instant claim 21 and claim 4 of the ‘781 patent both recite the tree trunk comprising a trunk internal support and a trunk external decorative skin disposed on an exterior surface of the trunk internal support (i.e. the ‘781 patent recites disposed outwardly of at least a portion of the trunk internal support, which is considered to be disposed on an exterior surface thereof).
Instant claim 21 and claim 5 of the ‘781 patent both recite the trunk internal supports the tree trunk.
Instant claim 21 and claim 4 of the ‘781 patent both recite the receiving limb stub comprising a stub internal support, a stub external decorative skin, and channel edges defining a channel.
Instant claim 21 recites multiple receiving limb stubs with each receiving limb stub comprising the stub internal support, stub external decorative skin, and channel edges defining a channel, whereas claim 4 of the ‘781 patent recites a receiving limb stub comprising the stub internal support, stub external decorative skin, and channel edges defining a channel.  However, claim 12 of the ‘781 patent recites selecting a fabricated tree trunk supporting multiple limb stubs, and therefore having multiple receiving limb stubs is considered an obvious variant of the ‘781 patent.  Furthermore, having multiple receiving limb stubs (versus having a receiving limb stub) is considered a duplication of parts that provide the same function and the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See MPEP § 2144.04(VI)(B). 
Instant claim 21 recites the receiving limb stub fixedly attached to the tree trunk and the stub internal support extending from the trunk internal support to a stub internal support distal edge, whereas claim 4 of the ‘781 patent recites the stub internal support proximal end (the stub internal support is part of a receiving limb stub) is fixedly attached to a portion of the trunk internal support and the stub internal support has a stub internal support distal end (i.e. the stub internal support extends from the trunk internal support to the stub internal support distal end).
Instant claim 21 and claim 4 of the ‘781 patent both recite the stub external skin is disposed on an exterior surface of the stub internal support (i.e. the ‘781 patent recites disposed outwardly of at least a portion of the stub internal support, which is considered to be disposed on an exterior surface thereof).
Instant claim 21 and claim 4 of the ‘781 patent both recite channel edges defining a channel in the stub internal support (i.e. claim 4 of the ‘781 patent recites in Col. 13 that the channel edges form an opening through the stub internal support, and therefore the channel edges are considered to be in the stub internal support), wherein the channel edges are disposed below the stub external decorative skin (i.e. claim 4 of the ‘781 patent recites disposed interior of the stub external decorative skin, which is considered to be disposed below).
Instant claim 21 and claim 4 of the ‘781 patent both recite the branch comprising a branch internal support having a branch internal support distal portion, a branch decorative skin disposed on an exterior surface (i.e. that covers at least a portion as recited in claim 4 of the ‘781 patent) of the branch internal support distal portion, and a male insert sleeve at the branch internal support proximal portion wherein the male insert sleeve is not covered by the branch external decorative skin.
Instant claim 21 recites that the branch removably attaches to and detaches from the receiving limb stubs.  This limitation is rendered as being obvious to one of ordinary skill in the art by claim 12 of the ‘781 patent where the alignment protuberance of a branch is aligned with the channel of one of the multiple limb stubs and introduced into the channel (i.e. the branch is attached to a receiving limb stub) and also where the alignment protuberance of a branch is removed out of the limb stub (i.e. the branch removably attaches to and detaches from the receiving limb stubs).
Instant claim 21 recites an internal alignment protuberance outwardly projecting from an exterior surface of the male insert sleeve, whereas claim 4 of the ‘781 patent recites this substantially identical feature as an outwardly-projecting alignment protuberance that protrudes from the exterior of the branch internal support proximal portion, and wherein the branch internal support proximal portion comprises a male insert sleeve.
Instant claim 21 recites wherein one of the receiving limb stubs is configured to accommodate insertion of the male insert sleeve, whereas claim 4 of the ‘781 patent recites the protuberance is inserted in the channel and a stub-to-branch juncture is formed in which the branch proximal skin edge is disposed adjacent to the stub skin distal end.  Since claim 4 of the ‘781 patent recites the male insert sleeve is at the branch internal support proximal portion and is not covered by the branch external skin, insertion of the protuberance in the channel and formation of the stub-to-branch juncture as claimed is considered to result in insertion of the male insert sleeve in a receiving limb stub (i.e. the receiving limb stubs are configured as instantly claimed).
Instant claim 21 recites the internal alignment protuberance is sized and configured to be received within the channel, whereas claim 4 of the ‘781 patent recites the alignment protuberance has a smaller width and depth then the channel width and depth and the protuberance is inserted into the channel.  This is considered to be where the alignment protuberance is sized and configured as instantly claimed.
Instant claim 21 recites the internal alignment protuberance is disposed below the stub external decorative skin when received within the channel, whereas claim 4 of the ‘781 patent recites the protuberance is inserted in the channel and the channel is disposed interior of the stub external decorative skin and claim 7 of the ‘781 patent recites wherein the channel edges form a but through the stub internal support, interior of the stub external decorative skin, and does not form a cut in the stub external decorative skin.  Based on these descriptions in claims 4 and 7 of the ‘781 patent, when the internal alignment protuberance is received in the channel, the protuberance is considered to be disposed below the stub external decorative skin.
While not reciting a singular claim containing all of the instantly claimed features, these features are considered to be obvious variants of the patented claims for a decorative tree system because all of the limitations are recited within the claims of the ‘781 patent.
Instant claim 22 and claim 5 of the ‘781 patent both recite a branch-leaf component fixedly attached to a distal portion of the branch (i.e. claim 5 recites attached to the branch internal support distal portion, which is a distal portion of the branch).
Instant claim 23 recites wherein the male insert sleeve extends a pre-determined overlap distance from the internal alignment protuberance to a bottom edge of the branch decorative skin, whereas claim 8 of the ‘781 patent recites the protuberance is positioned at an overlap distance from the branch proximal skin edge (i.e. the branch proximal skin edge corresponds to the instantly claimed bottom edge of the branch decorative skin).  Since the male insert sleeve is at the branch internal support proximal portion and is not covered by the branch external decorative skin and the alignment protuberance protrudes from the exterior of the branch internal support proximal portion (these features are outlined above regarding claim 4 of the ‘781 patent), the instantly claimed overlap distance is considered to be substantially identical to the overlap distance of claim 8 of the ‘781 patent.
Instant claim 23 recites wherein the male insert sleeve extends a pre-determined interconnection distance from the internal alignment protuberance to a proximal edge of the male insert sleeve, whereas claim 8 of the ‘781 patent recites the protuberance is at an interconnection distance from the sleeve proximal edge.  Since the male insert sleeve is at the branch internal support proximal portion and is not covered by the branch external decorative skin and the alignment protuberance protrudes from the exterior of the branch internal support proximal portion (these features are outlined above regarding claim 4 of the ‘781 patent), the instantly claimed pre-determined interconnection distance is considered to be substantially identical to the interconnection distance of claim 8 of the ‘781 patent.
Instant claim 23 recites that when the internal alignment protuberance is fully inserted into the channel, the pre-determined interconnection distance is the distance that the male insert sleeve extends within the branch internal support.  Claim 6 of the ‘781 patent also discloses a bottom stop defined by a bottom stop edge, and claim 13 of the ‘781 patent discloses introducing the alignment protuberance into the channel, sliding the alignment protuberance along the channel, and resting the alignment protuberance against the bottom stop edge (i.e. at this point the alignment protuberance would be considered fully inserted into the channel since it is resting against the bottom stop edge).  Since the interconnection distance of claim 8 of the ‘781 patent is considered to be substantially identical to the instantly claimed pre-determined interconnection distance (as outlined above), the interconnection distance is also considered to be substantially identical to the instantly claimed distance when the alignment protuberance is fully inserted in the channel.
Instant claim 24 and claim 4 of the ‘781 patent both recites wherein the internal alignment protuberance is fully inserted into the channel (claim 4 of the ‘781 patent recites “is inserted”, but it would have been obvious to one of ordinary skill in the art that this limitation corresponds to being fully inserted), a bottom edge of the branch decorative skin (i.e. the branch proximal skin edge as recited in claim 4 of the ‘781 patent) is adjacent to a top edge of the stub external decorative skin (i.e. the stub skin distal end as recited in claim 4 of the ‘781 patent).
Instant claim 25 recites wherein the channel edges define a channel that is angled.  Instant claim 27 recites wherein the channel edges define a channel that is straight.  While not explicitly claimed in the ‘781 patent, these limitations are considered a change of shape and the courts have held that a change in shape as a matter of choice is obvious absent an objective showing that the particular configuration is significant.  See MPEP § 2144.04(IV)(B).
Instant claim 26 recites wherein said channel edges define a channel that has a vertical straight portion extending proximally from the stub internal support distal edge and that has a horizontal straight portion extending from the vertical straight portion.  Claim 6 of the ‘781 patent recites wherein the channel (i.e. channel edges defining a channel as recited in claim 4 of the ‘781 patent, outlined above) has a first vertical channel portion extending vertically downward from the channel entrance edges (i.e. the channel entrance is at the stub internal support distal edge as recited in claim 4 of the ‘781 patent; therefore, the vertical channel portion is considered to extend proximally from the stub internal support distal edge) and a horizontal channel portion extending horizontally from the first vertical channel portion.
Instant claim 28: The claims of the ‘781 patent include all the limitations of instant claim 21, as outlined above, but do not include the instantly claimed support base.  In a related field of endeavor, Barthelmess teaches an artificial tree assembly (paragraph 0005) where a base portion (i.e. a support base) is attached to the bottom end of the lower portion of the trunk element via an open bottom end portion (i.e. a receiving chamber defined by receiving chamber edges that is configured to receive a vertical portion of the base portion) (paragraph 0011).  Alternatively, Barthelmess discloses where the bottom of the trunk can be connected to a stand (paragraph 0047), shown in Fig. 13 as having both horizontal portions and a vertical portion.
As the claims of the ‘781 patent and the teachings of Barthelmess pertain to an artificial tree assembly, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to include a base portion attached to the bottom end of the trunk as instantly claimed because such features are conventionally known for an artificial tree assembly, and one would have had a reasonable expectation of success.
All the limitations of instant claims 30 and 31 are included in instant claim 21, outlined above, except for reciting a first set of interchangeable branches and a second set of interchangeable branches wherein the second set is visually distinguishable from the first set (i.e. instead of “a branch” as in instant claim 21) and wherein the limitations of each branch of the first set and second set are all included in the limitation of the branch outlined in instant claim 21.  Claim 12 of the ‘781 patent provides a first set of branches and a second set of branches wherein the first set is visually distinguishable from the second set.
Instant claim 32 recites a third set of interchangeable branches having the same limitations as the first set and second set.  While not explicitly provided in the claims of the ‘781 patent, a third set of interchangeable branches would have been obvious to one of ordinary skill in the art as this is considered a duplication of parts that provide the same function and the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See MPEP § 2144.04(VI)(B).
Instant claim 34: The claims of the ‘781 patent include all the limitations of instant claim 30, as outlined above, but do not include the instantly claimed support base.  In a related field of endeavor, Barthelmess teaches an artificial tree assembly (paragraph 0005) where a base portion (i.e. a support base) is attached to the bottom end of the lower portion of the trunk element via an open bottom end portion (i.e. a receiving chamber defined by receiving chamber edges that is configured to receive a vertical portion of the base portion) (paragraph 0011).  Alternatively, Barthelmess discloses where the bottom of the trunk can be connected to a stand (paragraph 0047), shown in Fig. 13 as having both horizontal portions and a vertical portion.
As the claims of the ‘781 patent and the teachings of Barthelmess pertain to an artificial tree assembly, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to include a base portion attached to the bottom end of the trunk as instantly claimed because such features are conventionally known for an artificial tree assembly, and one would have had a reasonable expectation of success.
Instant claim 35 recites wherein the channel edges define a channel that is angled.  Instant claim 36 recites wherein the channel edges define a channel that is straight.  While not explicitly claimed in the ‘781 patent, these limitations are considered a change of shape and the courts have held that a change in shape as a matter of choice is obvious absent an objective showing that the particular configuration is significant.  See MPEP § 2144.04(IV)(B).
Instant claim 37 and claim 12 of the ‘781 patent both recite a method of using a decorative tree system comprising obtaining (i.e. selecting) a tree trunk supporting multiple limb stubs; wherein each of the multiple limb stubs comprise a stub external decorative skin, a stub internal support and channel edges defining a channel, wherein the stub internal support is configured with channel edges (i.e. claim 12 of the ‘781 patent recites this feature as wherein the channel edges extend from the stub internal support distal edge into the stub internal distal end).  The stub internal support is covered with a stub external decorative skin and the channel edges are disposed under the stub external decorative skin (i.e. these limitations are recited in claim 12 of the ‘781 patent as wherein the stub external decorative skin is disposed outwardly of the channel so that no opening is created in the decorative skin by the channel; i.e. since the stub external decorative skin is disposed outwardly of the channel, the channel edges are disposed under the stub external decorative skin; i.e. since the channel edges extend in the stub internal support and are covered by the stub external decorative skin, the stub external decorative skin covers the stub internal support).  
Instant claim 37 and claim 12 of the ‘781 patent both recite obtaining (i.e. providing) a first set of interchangeable branches and a second set of interchangeable branches (i.e. claim 12 of the ‘781 patent does not explicitly state the branches as being interchangeable, but this feature would have been obvious to one of ordinary skill in the art as no distinguishing features are claimed between branches of the first set of branches); wherein each branch of the first set of branches and the second set of branches comprise a branch internal support having a branch internal support distal portion, a male insert sleeve, and an internal alignment protuberance (i.e. claim 12 of the ‘781 patent recites this feature as “an outwardly-projecting alignment protuberance”).  
Instant claim 37 and claim 12 of the ‘781 patent both recite the alignment protuberance projects outwardly from the male sleeve insert (i.e. claim 12 of the ‘781 patent recites this feature as the “male insert sleeve comprises an outwardly-projecting alignment protuberance”).
Instant claim 37 and claim 12 of the ‘781 patent both recite the branch internal support distal portion is covered by a branch external decorative skin (i.e. claim 12 of the ‘781 patent recites at least a portion of the branch internal support distal portion is covered by the branch external decorative skin) and the male sleeve insert is not covered by the branch external decorative skin.
Instant claim 37 and claim 12 of the ‘781 patent both recite aligning the alignment protuberance (of a branch of the first set of branches as recited by “first-set internal alignment protuberance” in instant claim 37 and by “first-set branch” in claim 12 of the ‘781 patent) with the channel of one of the multiple limb stubs and introducing the alignment protuberance into a channel of one of the multiple limb stubs (i.e. introducing the alignment protuberance into a channel of a limb stub also results in inserting the male sleeve insert into a stub internal support because the alignment protuberance is located on the male sleeve insert and the channel is in the stub internal support).  Instant claim 37 recites where inserting the male sleeve insert and introducing the alignment protuberance into a channel is until the alignment protuberance is adjacent to a bottom of the first channel, whereas claim 13 of the ‘781 patent recites sliding the alignment protuberance down the channel until the alignment protuberance is resting against the bottom stop edge (i.e. is adjacent to the bottom of the first channel).
Instant claim 37 and claim 12 of the ‘781 patent both recite removing the alignment protuberance (of a branch of the first set of branches as recited by “first-set internal alignment protuberance” in instant claim 37 and by “first-set branch” in claim 12 of the ‘781 patent) out of the channel by sliding the male sleeve insert out of the stub internal support.
Instant claim 37 and claim 12 of the ‘781 patent both recite aligning the alignment protuberance (of a branch of the second set of branches as recited by “second-set internal alignment protuberance” in instant claim 37 and by “second-set branch” in claim 12 of the ‘781 patent) with a channel of one of the multiple limb stubs and introducing the alignment protuberance of the branch into the channel (i.e. introducing the alignment protuberance into a channel of a limb stub also results in inserting the male sleeve insert into a stub internal support because the alignment protuberance is located on the male sleeve insert and the channel is in the stub internal support).  Instant claim 37 recites where inserting the male sleeve insert and introducing the alignment protuberance into a channel is until the alignment protuberance is adjacent to a bottom of the first channel, whereas claim 13 of the ‘781 patent recites sliding the alignment down the channel until the alignment protuberance is resting against the bottom stop edge (i.e. is adjacent to the bottom of the first channel).
Instant claim 37 and claim 12 of the ‘781 patent both recite removing the alignment protuberance (of a branch of the second set of branches as recited by “second-set internal alignment protuberance” in instant claim 37 and by “second-set branch” in claim 12 of the ‘781 patent) out of the channel by sliding the male sleeve insert out of the stub internal support.
Instant claim 38: The claims of the ‘781 patent include all the limitations of instant claim 30, as outlined above, but do not include the instantly claimed support base.  In a related field of endeavor, Barthelmess teaches an artificial tree assembly (paragraph 0005) where a base portion (i.e. a support base) is attached to the bottom end of the lower portion of the trunk element via an open bottom end portion (i.e. a receiving chamber defined by receiving chamber edges that is configured to receive a vertical portion of the base portion) (paragraph 0011).  Alternatively, Barthelmess discloses where the bottom of the trunk can be connected to a stand (paragraph 0047), shown in Fig. 13 as having both horizontal portions and a vertical portion.
As the claims of the ‘781 patent and the teachings of Barthelmess pertain to an artificial tree assembly, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to include a base portion attached to the bottom end of the trunk where the vertical portion of the base is inserted into an open bottom end portion of the trunk as instantly claimed because such features are conventionally known for an artificial tree assembly, and one would have had a reasonable expectation of success.
Instant claim 39 recites rotating the male sleeve insert during insertion to cause the alignment protuberance to follow an angle of the channel.  Claim 13 of the ‘781 patent recites sliding the alignment protuberance vertically down a vertical channel and then sliding the alignment protuberance horizontally across the horizontal channel portion, which results in rotating the male sleeve insert to cause the alignment protuberance to follow an angle of the channel (i.e. the vertical to horizontal angle is substantially about 90 degrees).  Although the claims of the ‘781 patent do not recite this method for a branch of the second set of branches, it would have been obvious to one of ordinary skill in the art before the effective filing date to slide the alignment protuberance vertically down a vertical channel and then sliding the alignment protuberance horizontally across the horizontal channel portion in a manner substantially identical to sliding the alignment protuberance of a first-set branch because claim 13 recites a substantially identical method of inserting and removing a first-set branch and a second-set branch (i.e. the method of aligning the alignment protuberance of a “second-set branch” as recited in claim 12 of the ‘781 patent with a channel of one of the multiple limb stubs and introducing the alignment protuberance of the branch into the channel).
Instant claim 40: Since the method of using a decorative tree system as outlined above regarding claim 37 recites where inserting the male sleeve insert and introducing the alignment protuberance into a channel is until the alignment protuberance is adjacent to a bottom of the first channel, it would have been obvious to one of ordinary skill in the art before the effective filing date that for the alignment protuberance to follow the channel (due to being in the channel, which restricts the possible movement of the alignment protuberance) then as the alignment protuberance follows a curve of the channel it would necessitate rotation of the male sleeve insert.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 23 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 23 recites “said male sleeve insert” in lines 8-9.  The antecedent basis is unclear for this limitation in the claim because a male sleeve insert has not been previously introduced but a male insert sleeve has been introduced in claim 21.  In the interest of advancing prosecution, the disputed limitation will be considered to refer to the previously introduced male insert sleeve.
Claim 23 recites “said sleeve male insert sleeve” in lines 12-13.  The antecedent basis is unclear for this limitation in the claim because a sleeve male insert sleeve has not been previously introduced but a male insert sleeve has been introduced in claim 21.  In the interest of advancing prosecution, the disputed limitation will be considered to refer to the previously introduced male insert sleeve.
Claim 23 recites that the male insert sleeve extends within the branch internal support in lines 13-14.  This limitation is unclear because the male insert sleeve is disposed at a proximal end of the branch internal support and is part of the branch internal support, as outlined in claim 21.  Therefore, it is unclear how the male insert sleeve extends within the branch internal support beyond a bottom stop edge of the channel.  In the interest of advancing prosecution, the disputed limitation will be considered such that the male insert sleeve extends within the limb stub internal support to be consistent with the description of the sleeve insert being fully inserted into the limb stub internal support (paragraph 0051 of the instant specification and also in claim 37).



Allowable Subject Matter
Claims 29 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As stated in the Notice of Allowability for the parent application (i.e. application 15/681,301), the closest prior art of record disclose different decorative tree systems that, either singly or in combination, do not anticipate or render obvious all the limitations of the independent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Corina (US Pat. No. 2,188,529) teaches an artificial tree having limb stubs into which branch ends are inserted to assemble the tree.
Fu et al. (US Pat. No. 8,916,242) teaches a connector system with a protuberance that is guided through a channel on a connecting member to provide rotational locking.
Garza (US Pat. No. 6,869,198) teaches an artificial tree in a planter (i.e. a stand that has both horizontal and vertical portions).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784